DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The art rejection in section 5 of the detailed portion of the office action mailed 02 February 2022 is withdrawn in view of applicant’s amendments and arguments filed 24 June 2022.  A modified rejection is given below against some of the claims.

Claims 14-20 and 23-28 are allowed.  The limitations of three extruded layers of different colors and thicknesses in combination with the other limitations of independent claim 14 define over the prior art. 

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     Claim 7 is allowable for the reasons given in the above section.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaoru (JH-H02106345-A) in view of Hart et al. (U.S. 2008/0274293 Al) further in view of Nishibori (U.S.
5,869,138).
     Kaoru teaches forming layers of a resin and clay
mixture with an adjacent stacked layer being of a different color and thickness, rolling the adjacent layers into a spiral form, then making longitudinal cuts to reveal a woodgrain pattern and make a synthetic wood grain material (abstract). Kaoru does not explicitly teach extruding the resin layers before they are rolled. Hart et al. teaches forming spiral wound layers by extrusion prior to winding as one of several such method to form the layers (abstract). Kaoru in view of Hart et al. Fail to teach the use of wood as a filler in resin systems designed to make synthetic wood. Nishibori teaches the use of a resin with a wood filler to made a synthetic wood (abstract, col. 2, lines 25-30).  The instant invention claims multiple extruded layers of different colors that are rolled in a spiral roll and then cut in a longitudinal direction to form building members with a wood grain pattern, with the layers being made of a resin with a wood filler.
     It would have been obvious to one of ordinary skill in the art to have extruded the layers of Kaoru before rolling as an
alternate method of making them in view of the teachings of Hart
et al. It further would have been obvious to have used ground
wood as a filler in the material of Kaoru in view of Hart et al.
in order to have a cheap realistic filler material because of
the teachings of Nishibori.  Use of an artificial wood to make conventional wood structures such as furniture would have been obvious to one of ordinary skill in the art. 

Applicant’s arguments with respect to claims 1-6 and 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
     The examiner notes that Hart is relied upon for the teaching of forming layers to be wound into a spiral by extrusion, and not for incorporation of the fiber optic filaments produced by the winding being in the final product of the combination as argued by applicant regarding the previous art rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783